Exhibit 10.11.1


pressreleaseheader01a01a21.jpg [pressreleaseheader01a01a21.jpg]






September 1, 2017




Tony Renzi
1100 Virginia Drive, Suite 100A
Fort Washington, PA 19034




Re: Key Employee Retention Bonus
Dear Tony:
In recognition of your continuing key role at Walter Investment Management Corp.
(the “Company”), the Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) has determined that you shall be eligible to earn a
retention bonus upon the terms and conditions set forth in this letter agreement
(this “Agreement”). This Agreement is also in consideration of the renewal of
your Employment Agreement with the Company, dated as of August 8, 2016, for an
additional one-year term through September 12, 2018, by operation of the terms
thereof. Please refer to Appendix A for certain defined terms used herein.


1.
Retention Bonus. You shall be eligible to earn a retention bonus of $1,750,000
(the “Retention Bonus”), payable on the schedule set forth below, subject to
your continued employment through the later of: (i) August 31, 2018 or (ii) the
Restructuring Effective Date. The Retention Bonus is subject to the terms and
conditions set forth in this Agreement.

2.
Payment Schedule. The Retention Bonus will be paid to you in two cash
installments (less all required tax withholdings) (each, an “Installment
Payment”). The first Installment Payment of $437,500 will be paid to you as soon
as administratively practicable after the execution of this Agreement. The
second Installment Payment of $1,312,500 will be earned and due to you on August
31, 2018, but provided that you are still employed by the Company on August 31,
2018, you will forbear from seeking to collect the $1,312,500 from the Company
until the later of December 31, 2018 and the Restructuring Effective Date (such
later date, the “Retention Date”), subject to the terms and conditions of this
Agreement. In order to be eligible for payment, you must maintain a minimum
satisfactory performance rating on the date of each Installment Payment, as
determined by the Committee.



-Page 1-



--------------------------------------------------------------------------------




3.
Clawback; Forfeiture; Penalty. Notwithstanding anything herein to the contrary,
if prior to the Retention Date either (i) you voluntarily terminate your
employment with the Company without Good Reason, or (ii) your employment is
terminated by the Company for Cause, you agree that (a) you shall forfeit all of
your rights to payment of any remaining Installment Payments, (b) you are
required to re-pay to the Company the total amount of each Installment Payment
paid prior to the date of such termination, which will be paid by you within
thirty (30) days following the date of termination, and (c) you will pay to the
Company an additional amount equal to 25% of the Retention Bonus ($437,500) (the
“Penalty”), within thirty (30) days following the date of termination. If you do
not re-pay to the Company such previously paid Installment Payments or pay the
Penalty following the date of termination and within thirty (30) days of written
demand by the Company therefor, the Company shall be entitled to indemnification
and reimbursement by you in respect of any claim, loss, damage or expense
(including reasonable legal fees, expenses and court costs) arising from the
enforcement or attempted enforcement of such obligation, whether or not the
Company is successful, to the fullest extent permitted by law.

4.
Nonforfeiture. If your employment with the Company is terminated prior to the
Retention Date either (i) by the Company without Cause, (ii) by you for Good
Reason, or (iii) by reason of Disability or death, you (or your estate or
beneficiaries, as applicable) shall remain eligible to receive any scheduled
Installment Payment after such termination date on the scheduled payment date.
If any of the foregoing terminations occur, any previously paid Installment
Payments will not be subject to the clawback provision in Section 3 above.

5.
Release of Claims. Your retention of all or any portion of the Retention Bonus
on account of a termination of employment by the Company without Cause as
provided in Section 4 shall be contingent on your executing and not revoking an
agreement, in a standard form provided by the Company (which, if applicable,
shall be the same release form under any employment agreement between you and
the Company) granting a full release of all actual and potential claims (other
than claims for amounts and benefits owed to you by the Company at the time of
termination under any compensation or benefit plan or program of the Company)
you have or may have against the Company or its affiliates.

6.
Other Compensation. By acceptance of this Agreement, you agree that the
Retention Bonus is in satisfaction of any annual cash incentive bonus that
otherwise may be payable to you in respect of the 2017 calendar year, whether
pursuant to the terms of any employment agreement, offer letter or other
employment or compensation plan, policy, contract or arrangement of the Company
applicable to 2017 annual cash incentive bonuses. This includes, without
limitation, the provisions of Sections 4(b) of your Employment Agreement with
the Company dated August 8, 2016, to the extent it provides for 2017 incentive
compensation.



-Page 2-



--------------------------------------------------------------------------------




7.
409A. The payments and benefits under this Agreement are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A. Notwithstanding the foregoing, the
Company makes no representation with respect to compliance with Section 409A and
shall not be liable to you for any taxes or penalties under Section 409A.

8.
Bankruptcy Court Approval. If the Company files a petition under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) to implement a
restructuring and either (i) the Committee determines in the reasonable exercise
of its judgment that the Restructuring Effective Date will not occur until after
December 31, 2018 or (ii) any payments under this Agreement become subject to
approval of the bankruptcy court, then the parties agree to cooperate in good
faith to modify this Agreement so that it complies with the Bankruptcy Code and
offers you the opportunity to earn the same amount as contemplated by this
Agreement.

9.
Assignment. You may not assign your rights under this Agreement except upon your
death. The Company may assign its obligations hereunder to any successor,
including any acquirer of substantially all of the assets of the Company.

10.
Entire Agreement; Other Agreements. This Agreement sets forth the entire
understanding of the Company and you regarding the subject matter hereof, and
supersedes all prior agreements, understandings and inducements, whether express
or implied, oral or written. Except as provided in Section 6 hereof, this
Agreement does not modify, amend or supersede any of the rights or obligations
of either party under any the terms of any employment contract, offer letter or
employment or compensation plan, policy or arrangement of the Company,
including, without limitation, any noncompetition, nonsolicitation or other
restrictive covenant under any employment or other agreement between you and the
Company, which are hereby reaffirmed by you in consideration of your eligibility
for the Retention Bonus. No modification or amendment of this Agreement shall be
effective without a prior written agreement signed by you and the Company.

11.
Confidentiality. You hereby agree, to the maximum extent permitted by law, to,
and cause your affiliates and representatives to, keep confidential the
existence and the terms of this Agreement; provided, however, that (i) you may
disclose the terms of this Agreement to your financial or legal advisers who
reasonably need to have access to such information to provide services to you,
provided that you have made such advisors aware of the confidential nature of
such information prior to disclosure, and (ii) you may disclose the terms of
this Agreement if required to do so by any applicable legal



-Page 3-



--------------------------------------------------------------------------------




requirement so long as reasonable prior notice of such required disclosure is
given to the Company.
12.
Notices. All notices, approvals and other communications required or permitted
to be given under this Agreement shall be in writing and shall be validly served
or given if delivered in person, electronically (with read receipt
acknowledgment), mailed by first class mail (registered or certified, return
receipt requested), or overnight air courier with proof of delivery (i) if to
the Company, at its principal corporate offices addressed to the attention of
John Haas, General Counsel, and (ii) if to you, at your home address as such
address may appear on the records of the Company, or to such other address as
such party may hereafter specify in written notice to the other party.



13.
Governing Law; WAIVER OF JURY TRIAL. To the maximum extent permitted by law,
this Agreement is governed by and to be construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof. The parties to this Agreement each hereby irrevocably submits to the
exclusive jurisdiction of Pennsylvania state or federal courts of Montgomery
County, Pennsylvania or the Eastern District of Pennsylvania, respectively, in
any action or proceeding arising out of or relating to this Agreement, and all
such parties hereby irrevocably agree that all claims in respect of such action
or proceeding may be heard and determined in Pennsylvania or federal court and
hereby irrevocably waive, to the fullest extent that they may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

14.
Tax. Amounts payable under this Agreement shall be subject to withholding for
all federal, state and local income and employment taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

15.
Waiver. Failure by either party to exercise, or any delay in exercising, any
right or remedy provided under this Agreement or by law shall not constitute a
waiver of that or any other right or remedy, nor shall it prevent or restrict
any further exercise of that or any other right or remedy.

16.
Severability. In case any provision in this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

17.
Counterpart Originals. This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement electronically (including
portable document format (pdf.)) or by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.





-Page 4-



--------------------------------------------------------------------------------




To accept this Agreement, please sign where indicated below, and return no later
than Septemeber 1, 2017 to Liz Monahan, Chief Human Resources Officer.
Sincerely


WALTER INVESTMENT MANAGEMENT CORP.




/s/ Liz Monahan
By: Liz Monahan
Title: Chief Human Resources Officer


ACCEPTED AND AGREED AS OF THE
DATE BELOW:




/s/ Toni Renzi
By: Toni Renzi


September 1, 2017
Date        


-Page 5-



--------------------------------------------------------------------------------




APPENDIX A


Definitions. For purposes of this Agreement, the following terms shall have the
meanings set forth below:


“Cause” shall have the meaning ascribed to such term in your employment
agreement with the Company as in effect on the date hereof, or if you are not
subject to an employment agreement or “Cause” is not defined therein, then
“Cause” shall mean, (i) your indictment of a felony; (ii) your fraudulent or
grossly negligent conduct in connection with your employment duties or
responsibilities; (iii) willful misconduct; (iv) your contravention, in any
material respect, of specific lawful directions related to a material duty or
responsibility which is directed to be undertaken from the person to whom you
report; (v) any acts by you which constitute embezzlement, misappropriation or
breach of fiduciary duty resulting or intending to result in your personal gain
or enrichment at the expense of the Company; (vi) your failure to comply with
ongoing confidentiality, non-solicitation and/or non-competition obligations
between the Company; or (vii) your continued failure to comply with a material
policy of the Company after receiving notice of failure to comply from the
person to whom you report.


“Disability” means that you are unable, as reasonably determined by the
Compensation and Human Resources Committee of the Board of Directors of the
Company, to perform your duties for a period of 90 consecutive days as a result
of physical or mental impairment, or illness or injury.


“Good Reason” shall have the meaning ascribed to such term in your employment
agreement with the Company as in effect on the date hereof.


“Restructuring Effective Date” means the date of implementation of a debt
restructuring for the Company, whether through an out of court process with the
Company’s lenders or thorough an in-court Chapter 11 bankruptcy process, such
date as determined by the Committee and, if applicable, by the bankruptcy court
(or, in the event the Committee determines by written resolution that such a
debt restructuring shall not be consummated on any basis, the date of such
determination).










-Page 6-

